DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 1, 2019; August 19, 2020; November 25, 2020; and April 27, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2004/0157037) in view of Taguchi (US 6623681)1. Supporting evidence provided by Schwartz (Encyclopedia and Handbook of Materials, Parts, and Finishes (3rd Edition)).
First, it is noted that according to paragraph [0038] of the instant specification dyed fiber-toughness (cN*%) = breaking strength (cN) x breaking elongation (%)/number of ultrafine fibers.
With respect to claim 1, Yamaguchi teaches a suede leather-like sheet which comprises a nonwoven fabric produced by integrally entangling a microfine fiber (A) having an average fineness of 0.5 dtex or less with a microfine fiber (B) having an average fineness equal to or less than that of the microfine fiber (A), and a polymeric elastomer impregnated (contained in the voids) and solidified in the nonwoven fabric which is suitable for clothing applications (paragraphs [0002], [0034]). The microfine fiber (B) has an average elongation at break of 30-90% and an average tenacity of greater than 2.0 cN/dtex, preferably 2.0-5.0 cN/dtex (paragraphs [0060]-[0062]). For a fiber (B) with a fineness of 0.5 dtex (per filament), this results in a fiber-toughness of 30-225 cN*%. This is determined by multiplying the average tenacity (cN/dtex) by the elongation at break (%) by the linear density of a filament (dtex/filament). It is noted that tenacity is known in the art as the gram of breaking force per unit denier of yarn or filament size, and therefore is equivalent to the breaking strength (Schwartz; “Tenacity”).
A suede-finished leather-like sheet formed from the microfine fibers (A) and (B) has a soft feel and sufficient mechanical properties, particularly a high shape stability and tear strength (paragraphs [0006]-[0020]). The microfiber fibers are preferably polyester (paragraph [0038]). The surface of the leather-like sheet is napped (paragraph [0064]).
The toughness range of Yamaguchi substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Yamaguchi, because overlapping ranges have been held to establish prima facie obviousness.
Yamaguchi is silent as to the polyester fiber having a Young’s modulus of 1-6 GPa and a crystallinity of less than 35%.
Taguchi teaches a highly elastic polyester fiber with outstanding resilience, shape retention and shaping properties (col. 1, lines 6-10). The polyester fiber has a degree of crystallinity of 22-30% and an apparent Young’s Modulus of no more than 140 kgf/mm2 (1.37 GPa)2 (col. 2, lines 26-45). Taguchi teaches the polyester fiber may be used in nonwoven fabrics (col. 7, lines 29-32) and raised pile fabrics (col. 7, lines 37-38) as well as general clothing (col. 9, lines 9-22).
The Young’s Modulus range of Taguchi substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Taguchi, because overlapping ranges have been held to establish prima facie obviousness.
Since both Yamaguchi and Taguchi teach polyester fibers for use in clothing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyester fibers of Yamaguchi to have a degree of crystallinity of 22-30% and an apparent Young’s Modulus of no more than 140 kgf/mm2 (1.37 GPa)1, in order to provide a polyester fiber that has outstanding resilience, shape retention, and shaping properties.

With respect to claim 4, Yamaguchi in view of Taguchi teaches all the limitations of claim 1 above. Yamaguchi in view of Taguchi teaches the claimed invention above but does not expressly teach the polyester fibers having a compressive force, as determined when 69120 fibers of the polyester fibers are compressively deformed by 1.0 mm in a compressive force measurement using a digital force gauge, of 15N or less. It is reasonable to presume that the compressive force is inherent to Yamaguchi in view of Tamaguchi. Support for said presumption is found in that Taguchi teaches that apparent Young’s Modulus of no more than 140 kgf/mm2 (1.37 GPa)3 indicate that good resiliency, shape retention, and flexibility are shown, and in particular in the case of thick or high pile fabrics there are exhibited cushioning properties with a good handle and outstandingly high recovery from repeated compression (col. 5, lines 57-64). The instant specification teaches that the compressive force is preferably less than 15N since flexible polyester fibers can be obtained (instant specification; paragraph [0009]). Thus while Taguchi does not teach a specific compression force, Taguchi does teach that the polyester fibers have high recovery after compression, and that the fibers are flexible, and therefore is expected to have the same properties of the claimed invention.

With respect to claim 5, Yamaguchi in view of Tamaguchi teaches all the limitations of claim 1 above. Yamaguchi further teaches that the raised fibers are present up to a desired depth so as to form a napped surface with a uniform raised fiber density and a uniform length throughout the entire napped surface to produce a high-quality surface feel like natural leather (paragraph [0064]). Since touch and appearance such as gloss are considerably influenced by the length of raised fibers, the napping and carding conditions such as roughness of sandpaper, abrasion speed, and abrasion pressure are appropriately controlled so as to form raised fibers with a desired length (paragraph [0064]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the arithmetic mean height of the napped surface as determined in a surface roughness measurement in accordance with ISO 25178 in a grain direction to include the claimed range. One would have been motivated to provide a napped surface which has the desired touch and appearance, such as gloss. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2004/0157037) in view of Taguchi (US 6623681)4 as applied to claim 6 above, and further in view of Liu (US 4564658).
With respect to claims 2-3, Yamaguchi in view of Taguchi teaches all the limitations of claim 1 above.
Yamaguchi in view of Taguchi is silent as to the polyester fibers comprising a polymer alloy resin of two or more polyesters having copolymer compositions different from each other, which comprises a modified polyester comprising an isophthalic acid unit and a terephthalic acid unit as acid-based monomers units and a butane diol unit and a hexane diol unit as diol-based monomer units.
Liu teaches a high molecular weight thermoplastic polymer resin which includes (i) polyethylene terephthalate, (ii) poly(1,4-butylene terephthalate), (iii) an aliphatic/aromatic copolyester derived from one or more dicarboxylic acids including terephthalic acid and isophthalic acid, (iv) a block copolyester derived from terminally reactive blocks of (i) and (ii), and (v) blends of i, ii, iii and iv or any combination thereof (col. 2, line 36 – col. 3, line 2). The copolyesters are preferably are derived from terephthalic acid and isophthalic acid and/or derivatives thereof and a glycol which may include 1,4-butanediol, 1,6-hexanediol, and mixtures thereof (col. 3, lines 58-67). The compositions are useful for molding or extrusion and have improved compatibility and mold releasability (col. 2, lines 24-30).
With respect to the specific mixtures of polyesters used, to one of ordinary skill in the art, it would have been obvious to try the different mixtures of polyesters (i)-(iv) above (i.e., (v)) in order to determine which mixture provides the desired compatibility and mold releasability. See MPEP 2143.
Since both Yamaguchi in view of Taguchi and Liu teach extrusion of polyester fiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyester of Yamaguchi in view of Taguchi to be the polyester of Liu, which includes polyethylene terephthalate and/or poly(1,4-butylene terephthalate) and an aliphatic/aromatic copolyester derived from terephthalic acid and isophthalic acid and/or derivatives thereof and a glycol which may include 1,4-butanediol, 1,6-hexanediol, and mixtures thereof, in order to provide an extrudable polyester with improved compatibility and mold releasability.

Claims 6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (US 6623681)5 in view of Yamaguchi (US 2004/0157037). Supporting evidence provided by Schwartz (Encyclopedia and Handbook of Materials, Parts, and Finishes (3rd Edition)).
With respect to claim 6, Taguchi teaches a highly elastic polyester fiber with outstanding resilience, shape retention and shaping properties (col. 1, lines 6-10). The polyester fiber has a degree of crystallinity of 22-30% and an apparent Young’s Modulus of no more than 140 kgf/mm2 (1.37 GPa)6 (col. 2, lines 26-45). Taguchi teaches the polyester fiber may be used 
The Young’s Modulus range of Taguchi substantially overlaps the claimed range in the instant claim 6. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Taguchi, because overlapping ranges have been held to establish prima facie obviousness.
Taguchi is silent as to the polyester fiber having an average fiber-toughness of 8 to 40 cN*%. It is noted that according to paragraph [0038] of the instant specification dyed fiber-toughness (cN*%) = breaking strength (cN) x breaking elongation (%)/number of ultrafine fibers.
Yamaguchi teaches a suede leather-like sheet which comprises a nonwoven fabric produced by integrally entangling a microfine fiber (A) having an average fineness of 0.5 dtex or less with a microfine fiber (B) having an average fineness equal to or less than that of the microfine fiber (A), and a polymeric elastomer impregnated and solidified in the nonwoven fabric which is suitable for clothing applications (paragraphs [0002], [0034]). The microfine fiber (B) has an average elongation at break of 30-90% and an average tenacity of greater than 2.0 cN/dtex, preferably 2.0-5.0 cN/dtex (paragraphs [0060]-[0062]). For a fiber (B) with a fineness of 0.5 dtex (per filament), this results in a fiber-toughness of 30-225 cN*%. This is determined by multiplying the average tenacity (cN/dtex) by the elongation at break (%) by the linear density of a filament (dtex/filament). It is noted that tenacity is known in the art as the 
A suede-finished leather-like sheet formed from the microfine fibers (A) and (B) has a soft feel and sufficient mechanical properties, particularly a high shape stability and tear strength (paragraphs [0006]-[0020]). The microfiber fibers are preferably polyester (paragraph [0038]).
The toughness range of Yamaguchi substantially overlaps the claimed range in the instant claim 6. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Yamaguchi, because overlapping ranges have been held to establish prima facie obviousness.
Since both Taguchi and Yamaguchi teach polyester fibers for use in clothing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyester fibers of Taguchi to include the microfine fibers (A) and (B) of Yamaguchi which have a fiber fineness of less than 0.5 dtex and the microfine fiber (B) has an average elongation at break of 30-90% and an average tenacity of greater than 2.0 cN/dtex, preferably 2.0-5.0 cN/dtex, resulting in a toughness of 30-225 cN*%, in order to provide a fabric that has a soft feel and sufficient mechanical properties, particularly a high shape stability and tear strength.

With respect to claim 9, Taguchi in view of Yamaguchi teaches all the limitations of claim 6 above. Taguchi in view of Yamaguchi teaches the claimed invention above but does not expressly teach the polyester fibers having a compressive force, as determined when 69120 2 (1.37 GPa)7 indicate that good resiliency, shape retention, and flexibility are shown, and in particular in the case of thick or high pile fabrics there are exhibited cushioning properties with a good handle and outstandingly high recovery from repeated compression (col. 5, lines 57-64). The instant specification teaches that the compressive force is preferably less than 15N since flexible polyester fibers can be obtained (instant specification; paragraph [0009]). Thus while Taguchi does not teach a specific compression force, Taguchi does teach that the polyester fibers have high recovery after compression, and that the fibers are flexible, and therefore is expected to have the same properties of the claimed invention.

With respect to claim 10, Taguchi in view of Yamaguchi teaches all the limitations of claim 6 above. Taguchi further teaches the polyester fiber may be used in a nonwoven fabric (col. 7, lines 29-32).



Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (US 6623681)8 in view of Yamaguchi (US 2004/0157037) as applied to claim 6 above, and further in view of Liu (US 4564658).
With respect to claims 7-8,
Taguchi in view of Yamaguchi is silent as to the polyester fibers comprising a polymer alloy resin of two or more polyesters having copolymer compositions different from each other, which comprises a modified polyester comprising an isophthalic acid unit and a terephthalic acid unit as acid-based monomers units and a butane diol unit and a hexane diol unit as diol-based monomer units.
Liu teaches a high molecular weight thermoplastic polymer resin which includes (i) polyethylene terephthalate, (ii) poly(1,4-butylene terephthalate), (iii) an aliphatic/aromatic copolyester derived from one or more dicarboxylic acids including terephthalic acid and isophthalic acid, (iv) a block copolyester derived from terminally reactive blocks of (i) and (ii), and (v) blends of i, ii, iii and iv or any combination thereof (col. 2, line 36 – col. 3, line 2). The copolyesters are preferably are derived from terephthalic acid and isophthalic acid and/or derivatives thereof and a glycol which may include 1,4-butanediol, 1,6-hexanediol, and mixtures thereof (col. 3, lines 58-67). The compositions are useful for molding or extrusion and have improved compatibility and mold releasability (col. 2, lines 24-30).
With respect to the specific mixtures of polyesters used, to one of ordinary skill in the art, it would have been obvious to try the different mixtures of polyesters (i)-(iv) above (i.e., (v)) in order to determine which mixture provides the desired compatibility and mold releasability. See MPEP 2143.
Since both Taguchi in view of Yamaguchi and Liu teach extrusion of polyester fiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyester of Taguchi in view of Yamaguchi to be the polyester of Liu, which includes polyethylene terephthalate and/or poly(1,4-butylene terephthalate) and an aliphatic/aromatic copolyester derived from terephthalic acid and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 1 kgf/mm2 = 0.0098 GPa
        3 1 kgf/mm2 = 0.0098 GPa
        4 Cited in IDS
        5 Cited in IDS
        6 1 kgf/mm2 = 0.0098 GPa
        7 1 kgf/mm2 = 0.0098 GPa
        8 Cited in IDS